Per Curiam.

Defendants were sub-lessees of Ryweck and Breger. They deposited $450 as security. Ryweck and Breger were adjudicated bankrupt and the lease to them was sold under order of the bankruptcy court and subsequently resold to plaintiff. Plaintiff sues for rent, which is admittedly due. Defendants counterclaim for the deposit. Defendants appeal from summary judgment which has been ordered for plaintiff.
The covenant to return the deposit does not run with the land and is not binding on the assignee. Fallert Brewing Co. v. Blass, 119 App. Div. 53.
The circumstance that Ryweck and Breger own . all or part of the stock of plaintiff imposes no liability on plaintiff.
Judgment and order affirmed, with ten dollars costs.
All concur; present, Guy, Burr and Proskauer, JJ.
Judgment and order affirmed.